UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34474 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 13-3070826 (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (831) 642-9300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*oYesoNo * - The registrant is not currently required to submit interactive data files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 92,530,068 shares of common stock outstanding at November 3, 2009. Table of Contents TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1.Financial Statements (As Restated) 1 Notes to Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3.Quantitative and Qualitative Disclosures about Market Risk 58 Item 4.Controls and Procedures 61 PART II OTHER INFORMATION Item 1A. Risk Factors 62 Item 6.Exhibit Index 77 SIGNATURES 78 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CENTURY ALUMINUM COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) (Unaudited) September 30, December 31, ASSETS Cash $ $ Restricted cash Short-term investments — Accounts receivable — net Due from affiliates Inventories Prepaid and other current assets Deferred taxes — current portion — Total current assets Property, plant and equipment — net Intangible asset — net — Due from affiliates – less current portion Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs — current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior unsecured notes payable Revolving credit facility — Accrued pension benefits costs — less current portion Accrued postretirementbenefits costs — less currentportion Other liabilities Deferred taxes Total noncurrent liabilities CONTINGENCIES AND COMMITMENTS (NOTE 17) SHAREHOLDERS’ EQUITY: Preferred stock (one cent par value, 5,000,000 shares authorized; 145,895 and 155,787 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively) 2 2 Common stock (one cent par value, 195,000,000 shares authorized and 76,149,918 shares issued and outstanding at September 30, 2009; 100,000,000 shares authorized and 49,052,692 shares issued and outstanding at December 31, 2008) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to consolidated financial statements - 1 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, NET SALES: Third-party customers $ Related parties Cost of goods sold Gross profit (loss) ) ) Other operating income – net ) — ) — Selling, general and administrative expenses Operating income (loss) ) Interest expense ) Interest expense – related parties — ) — ) Interest income Interest income – affiliates Net loss on forward contracts ) Other income (expense) – net ) ) ) Income (loss) before income taxes and equity in earnings (losses) of joint ventures ) ) Income tax benefit Income (loss) before equity in earnings (losses) of joint ventures ) ) Equity in earnings (losses) of joint ventures ) Net income (loss) $ $ $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING (in thousands): Basic Diluted Net income (loss) allocated to common shareholders $ $ $ ) $ ) See notes to consolidated financial statements - 2 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: (As Restated, see Note 3) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Unrealized net loss on forward contracts Unrealized net gain on contractual receivable ) — Realized benefit on contractual receivable — Write-off of intangible asset — Accrued plant curtailment costs — Depreciation and amortization Lower of cost or market inventory adjustment ) — Deferred income taxes ) Pension and other post retirement benefits Stock-based compensation Equity investment impairment — Undistributed earnings of joint ventures ) ) Non-cash gain on early extinguishment of debt ) — Changes in operating assets and liabilities: Accounts receivable – net ) Purchase of short-term trading securities — ) Sale of short-term trading securities Due from affiliates ) Inventories ) Prepaid and other current assets ) Accounts payable, trade ) Due to affiliates ) ) Accrued and other current liabilities ) ) Other – net 45 Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Restricted and other cash deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt – related party — ) Repayments under revolving credit facility ) — Excess tax benefits from shared-based compensation — Issuance of preferred stock — Issuance of common stock – net Net cash provided by financing activities NET CHANGE IN CASH Cash, beginning of the period Cash, end of the period $ $ See notes to consolidated financial statements - 3 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements for the
